Citation Nr: 1704382	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent for posttraumatic stress disorder from November 24, 2009 to February 3, 2014. 

2.  Entitlement to an increased initial rating in excess of 70 percent for posttraumatic stress disorder from February 3, 2014. 

3.  Entitlement to a total rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from March 1967 to March 1969.
His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a disability rating of 30 percent effective November 24, 2009.  The Veteran appealed the assigned 30 percent rating in July 2010.  The RO issued a Statement of the Case in April 2013; and the Veteran submitted a VA Form 9 in May 2013.  Subsequent to the receipt of additional medical evidence, the RO increased the Veteran's PTSD disability rating from 30 percent to 70 percent effective February 3, 2014.  See May 2014 rating decision; May 2014 and May 2015 Supplemental Statements of the Case.       

In October 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington.  A transcript of this hearing has been associated with the claims file.  

A total disability rating based on unemployability due to service-connected disability (TDIU) may be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that in this case, the Veteran filed a claim with VA for "permanent and total disability status" in October 2016; and therefore the question of entitlement to a TDIU has clearly been raised by the evidence of record.  See October 2016 Application.  Therefore, the issue is addressed by the Board below. 

This appeal was processed using the Veteran's Benefits Management System (VBMS), with records also contained in a Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to February 3, 2014, the Veteran's PTSD manifested clinical signs and symptoms that most nearly approximated occupational and social impairment with reduced reliability and productivity.  

2.  Since February 3, 2014, the Veteran's PTSD has been manifested by clinical signs and symptoms that most nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

3.  There is an approximate balance of evidence on the question of whether the Veteran's service-connected PTSD has precluded employment during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no more, for PTSD prior to February 3, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent from February 3, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a total rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Notice of the information and evidence necessary to substantiate this Veteran's claim was provided to the Veteran by a letter dated in December 2009.   Since his claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claims.  VA examinations were conducted in December 2009, February 2014, March 2015 and December 2016.  These examination reports are adequate in relationship to the Veteran's PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claims.  A transcript of his October 2016 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issues and TDIU claim that are on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support his claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased ratings for PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 30 percent from November 24, 2009 to February 3, 2014; and a disability rating of 70 percent from February 3, 2014 to the present.  Thus, the questions now before the Board are whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at higher disability ratings for the respective time frames.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In this case, the Veteran's PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).


Evidence 

VA medical and private treatment records dated in 2008 and 2009 reveal that the Veteran's spouse and his boss both told the Veteran that he needed to get some mental health help.  May 2008 private medical records.  Thereafter, the Veteran began mental health therapy for his PTSD.  During initial sessions, it appears the therapy was targeted towards treating the Veteran's anxious mood, depressed mood, eating disturbances, medical concerns and family relationships.  Undated private medical records.  Subsequent treatment records contained reports that the Veteran and his spouse were doing well; and that the Veteran had calmed down as a result of his prescription medication.  Private medical records dated in July 2008.  However, in July 2009, the Veteran reported that he had thoughts of hurting himself or others.  July 2009 private medical records.  During the same time frame, he expressed anxiety, experienced sleep problems, reported having a short term memory, and expressed irritation about his work situation.  See August 2009 and September 2009 private medical records.  In November 2009 and December 2009, the Veteran still reported experiencing sleeping problems, a short-term memory that was only fair and reported having "fair" concentration.  On the positive side, he denied thoughts of hurting himself or others, denied anxiety, and also denied experiencing depression.  November 2009 and December 2009 private medical records.  

In December 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported symptoms such as insomnia, nightmares, recurrent memories, irritability and verbal altercations with other employees.  While feeling a sense of "blah" at the time of the examination and a desire to be left alone/withdrawn, the examiner noted that the Veteran indicated that he still reported to work and had not missed any days from work.  In terms of family life, the Veteran reported that he had good memories of his childhood and had one brother and one sister with whom he got along well.  He has been married three times, the first two marriages ending in divorce.  A mental status examination indicated that the Veteran was dressed and fairly groomed.  His affect was reported as fair.  The Veteran had problems with concentration.  However, he denied panic attacks, paranoia, delusions, hallucinations, obsessions and compulsions.  His thought processes were noted to be intact.  The Veteran did not report any suicidal or homicidal thoughts.  The Veteran was ultimately diagnosed with PTSD, alcohol dependence and depressive disorder not otherwise specified.  The examiner described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  He assigned a GAF score of 55.    

The Veteran's private treating licensed mental health counselor (Counselor) submitted a psychological evaluation report of the Veteran in April 2010.  At that time, the Veteran's mental status examination revealed that the Veteran's orientation was within normal limits.  His appearance and hygiene were appropriate.  His behavior was also noted to be appropriate.  The Counselor reported that the Veteran maintained good eye contact during the exam.  His affect and mood did show some anxiety; and the Counselor noted that the Veteran appeared to experience depressed moods that occurred as often as several times each week and lasted from 30 minutes to three hours.  The Veteran's speech was reported as being within normal limits, as was his communication and concentration.  There was some evidence of panic attacks that appeared to be controlled with medication.  The Counselor diagnosed the Veteran with PTSD and assigned a GAF score of 36.  He reported his belief that the Veteran's impairment resulted in occupational and social impairment with occasional decrease in work efficiency.  In this regard, he stated that when the Veteran's environment was stress free in terms of limited contact with others, he functioned satisfactorily with routine behavior, self-care and normal conversation.  However, given the Veteran's occupational problems and signs of impaired judgment (i.e., around fellow employees), he deemed the Veteran to be permanently disabled and opined that he should be awarded 100% service-connected total and permanent disability.  

With his July 2010 NOD, the Veteran submitted a statement in which he remarked that he had difficulties being in close proximity with others, such that he had to make a living working alone and by receiving preferential treatment.  He reported that his mental problems resulted in his being ostracized by co-workers, fired and/or told that people found it difficult and/or impossible to work with or be around him because of conflicts that arose between them.  For these reasons, he felt his mental condition was much worse than the 30 percent disability rating seemed to suggest. 
  
Also in July 2010, the Veteran's primary care doctor and his employer submitted statements on the Veteran's behalf.  The Veteran's primary care doctor reported that the Veteran had been under his primary care since 2003.  He indicated that the Veteran was struggling at work, with family and in his personal life due to mood swings, anger, sleep issues and nightmares that had existed most of his adult life and had started after his military service.  He reported that the Veteran was on prescription medication; and that he was stable at that time.  The Veteran's employer at the time, (the Veteran stopped working in 2011, the year he turned 65) stated that he was a veteran and an outpatient at the VA hospital himself.  As such, he understood some of the problems veterans have with PTSD; and had made accommodations for employee veterans.  He essentially indicated that the Veteran worked well, did a good job and could do his work alone but had difficulty interacting with others.  As a result, he set up a separate handrail shop where the Veteran could do his job and did not have regular interaction with rest of the employees.  In the employer's opinion, if the Veteran had been working for any other employer, he probably would have been fired.  Lastly, the employer reported that prior to the Veteran being on medication, he was much harder to get along with.  The medications he started during his period of employment seemed to make a great improvement in his attitude.

The Veteran's spouse submitted a statement in September 2010 in which she essentially reported that the Veteran experienced mood swings, irritability, isolation, and concentration difficulties.  She stated that when the Veteran forgot to take his medication, he became difficult to live with.  In terms of employment, she reported that the Veteran worked for a steel company that was partly owned by some family members and friends who could accommodate the Veteran's situation.  Without their support, she believed the Veteran would not have been able to be employed.  

Private treatment progress notes dated from January 2013 to February 2014 generally reflect the Veteran's continued reports of experiencing sleeping problems, poor short-term memory, poor concentration, anger, frustration, increasing anxiety and increasing depression.  The Veteran reported having increased periods of stress and conflict in terms of kids in his neighborhood and the continued need for psychiatric medication to function.  

The Veteran was afforded a VA examination in February 2014.  The examiner noted symptoms of depressed mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, an inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence. The examiner diagnosed the Veteran with PTSD as well as alcohol abuse.  He expressed that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

An April 2014 psychological examination report from the Veteran's treating Counselor revealed that the Veteran experienced depression, anxiety, panic attacks, recurring nightmares, and stressful sleep patterns.  The Veteran's behavior/activity was noted as often being hyperactive, agitated, rigid or non-communicative.  His insight was reported as normal, but his judgment about specific experiences was not appropriate.  The Counselor stated that he felt the Veteran's PTSD resulted in total occupational and social impairment and provided a GAF score range of 28-32 over the past year, with the Veteran's current GAF score being 30.  The Counselor felt that the Veteran was not capable of functioning in a normal work environment or social relationships without medication.  In terms of occupation, the Counselor stated that the Veteran retired from active employment when the environment that had been crafted by several Vietnam veteran business owners, who recognized and worked with the Veteran's limitations, decided to get out of the business.  This meant that the Veteran would have had to work directly with the new owners, people that he knew and had problem relationships with before.  The Counselor indicted that the Veteran retired from his place of employment because of the stress and panic attacks he began to experience repeatedly.  

VA treatment records dated from 2014 to 2016 reflect that the Veteran successfully participated in and completed treatment related to his alcohol use.  The Veteran underwent an Addiction Treatment Center Assessment in March 2015 after being involved in a motor vehicle accident that resulted in charges for reckless driving for which he pled guilty.  As a result, he was required to attend a court-ordered alcohol treatment program.  During participation in the program, the Veteran reported that he had nothing to drink since December 2014.  Mental status examination at that time found the Veteran to be cooperative but withdrawn.  His grooming was appropriate.  He was alert and attentive.  His memory, concentration and attention were noted to be slightly impaired.  Speech was coherent, but his affect was blunted and/or constricted.  His mood was reported as being anxious.  His thoughts were linear and goal-directed.  The Veteran reported no hallucinations or delusions. His insight and judgment were reported as good.  See March 2015 VA medical records.   In May 2015, observations of the Veteran's mood indicated that it appeared to be within normal limits, with affect consistent with mood.  There was no evidence of suicidal or homicidal ideation; and no evidence of a thought disorder.  See VA treatment records dated in May 2015 and June 2015.  In the context of a primary care note, the Veteran reported that he continued to be treated with medication for PTSD.  He denied experiencing symptoms of depression.  The Veteran actually  reported that since he stopped drinking alcohol, he "felt great." See medical records dated in July 2015.   Observations during another alcohol therapy session revealed that the Veteran's mood appeared within normal limits. His affect was consistent with mood. Veteran was dressed appropriately and grooming was appropriate. Veteran denied any suicidal ideations or homicidal ideations.  He appeared to be at his baseline.  The Veteran was future oriented and appropriate in his speech.  Based on that day's assessment, the Veteran was deemed not to be an imminent risk of harm to himself or others.  See November 2015 VA medical records

In terms of PTSD treatment, the Veteran has testified that he is no longer in therapy.  See October 2016 BVA hearing transcript, pgs. 19-20.  In March 2016, he was approached about the option of additional therapy, but denied interest.  He reported at that time that he was still experiencing PTSD symptoms, mostly evidenced by his wife in terms of such things as physically acting out behaviors during sleep.  He indicated to his medical provider that he would seek assistance if his PTSD medications stopped working.  Mental status observations at that time indicated that the Veteran appeared "baseline."  He was soft-spoken and engaged in appropriate sense of humor.  No evidence of thought disorder.  No evidence of suicidal ideation or homicidal ideation.   He was assessed with Moderate Alcohol Use Disorder and PTSD (based upon the criteria of the DSM-V).  See VA medical records dated in March 2016.   Subsequent records reflect the Veteran's medical history as including PTSD for which he was taking medication and that his mood was pretty good.  A general evaluation of the Veteran at that time showed that he was alert, awake, pleasant and cooperative, with his psychiatric exam being unremarkable and his mood and affect being reported as normal.  See August 2016 VA medical records.  

A March 2015 VA examination report revealed the Veteran continued to have difficulty in establishing and maintaining effective work and social relationships, experienced anxiety, chronic sleep impairment, and has a depressed mood.  The VA examiner ultimately diagnosed the Veteran with PTSD and opined that this disorder resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

However, during his October 2016 BVA hearing, the Veteran essentially testified that the he experienced what he considered gross impairment in thought processes and communication in that he could not make up his mind and that he often forgot what he was doing.  

On his October 2016 TDIU Application, the Veteran reported that he worked as a welder from 1994 to 2011.  In 2011, he stopped working full time and became too disabled to work due to his PTSD.  

In October 2016, the Veteran and his spouse testified that they had been married for 18 years, but together for 28.  See October 2016 BVA hearing transcript, p. 12.  In terms of others, the Veteran testified that he had a hard time working with and interacting with people, such that his employers at his last job allowed him to work alone, in a protected environment.  The Veteran reported that he has experienced confrontations with co-workers before that could have turned violent, but did not because "people . . . stepped in" between him and the other person and calmed him down.  Id., pgs. 1-5.  He reported incidents of screaming and shouting at other people when angry; and that he wanted to "punch 'em out."  Id., p. 5.  In terms of employment, the Veteran testified that he completely stopped working in 2011 because he was getting a new supervisor (whom he stated he "couldn't stand") and was also told that he was going to be moved back to the main shop to work with the rest of the employees.  After learning these things, he testified he went to the Social Security Administration to find out what his retirement benefits would be; and after learning this information, subsequently quit his job.  Id., p. 7.  He indicated that if he had not left his job, he probably would have done "severe personal damage" to his new supervisor.  Id., p. 8.  He also essentially testified that his PTSD made it impossible for him to work with others in a normal work setting.  Id., p. 16.  The Veteran's spouse testified about the Veteran's temper; his road rage and how she has seen the Veteran "physically go after individuals."  Id., p. 10.  She stated that he "actually one time caught up to . . . an individual who was provoking him, and it did almost come to a fistfight, but law enforcement was called . . . . and by that time [,] things had eased."  Id., p. 10.  

In a December 2016 VA examination, the Veteran was found to have hygiene and grooming that were marginal.  He was dressed casually in jeans and a t-shirt.  He was noted to walk with a shuffle.  The Veteran's speech was found to be of normal rate, rhythm, and volume.  His psychomotor skills were normal; and behavioral style was reported as cooperative.  His affect was noted to be appropriate to content; although his mood appeared depressed and anxious.  The Veteran's eye contact was intermittent, although his perceptions were unimpaired.  The Veteran's insight and judgment were found to be fair.  He was also found to have mild memory, concentration, and attention difficulties.  His thought content did not include suicidal ideation or homicidal ideation; and his thought processes were logical and goal directed.  However, in terms of symptomatology, the Veteran was noted as having a depressed mood, anxiety, a desire to avoid people, experienced ruminating thoughts, nightmares, had a persistent negative emotional state, experienced loss of interest, difficulty experiencing positive emotions, self-destructive behaviors, irritability with angry outbursts, disrupted sleep patterns, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner ultimately opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Increased rating in excess of 30 percent prior to 02/03/2014

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology prior to February 3, 2014 more nearly approximates occupational and social impairment with reduced reliability and productivity (the criteria necessary for the assignment of a 50 percent disability rating).  The Board also finds, however, that the Veteran's PTSD symptomatology is not so severe as to warrant a 70 percent or 100 percent disability rating during this time frame.   

In this regard, the evidence shows that the Veteran has (at various times) had symptomatology that consisted of, among other things, some suicidal thoughts (although most often generally denied), anger, impaired impulse control, difficulty in adapting to stressful circumstances and difficulty in establishing and maintaining effective work and social relationships.  In addition, the evidence indicates that the Veteran experienced depression, anxiety, intrusive thoughts, distressing dreams, chronic sleep impairment, disturbances in motivation and mood, diminished interest or participation in significant events, some incidents of restricted range of affect and impaired concentration and memory.  The Veteran was assigned GAF scores of 36 and 55 prior to February 2014.  A GAF score of 36 is indicative of major impairment in several areas, such as work, family relations, judgement, thinking and mood; while a GAF score of 55 reflects moderate symptoms or moderate difficulty in social, occupational or school functioning.  As set forth above, however, assigning GAF scores have been dropped from the evaluation process, and therefore, the probative value of such a score at any time would be diminished.  In addition, there is an obvious inconsistency in the private evaluator's report where he states on the one hand the Veteran is deemed to be influenced by delusions (a basis for a GAF of 36), and at the same time has only occasional decrease in work efficiency.  

In terms of occupational impairment, the Board observes that prior to February 2014, the Veteran had been employed as a welder in a metal manufacturing company (until he retired when he turned 65 in 2011).  In this regard, it has been noted the Veteran's last employer, for whom he worked since 1994, had set up an operation where the Veteran could work isolated from other employees and remain productive.  This does not appear to be marginal employment or in a protected environment as contemplated by 38 C.F.R. § 4.16.  Rather, it appears to be an exercise of an enlightened employer's business judgement to obtain the quality product the Veteran had shown he could produce.  The Veteran reported earnings at the time of $3600 per month.  The time frame for this arrangement also has not been made clear, but it appears from the wording of the statement from the employer it had not always been in place, and that it may not actually been entirely necessary as the employer referenced great improvement in the Veteran's attitude.  Nevertheless, the Veteran did leave the company the following year when ownership changed hands and the Veteran was informed he would no longer enjoy the independent work setting.  At the same time, it appears the Veteran's decision to leave also was motivated by his age related eligibility for income from the Social Security Administration.  Thus, the decision to retire does not appear to have simply been driven by PTSD symptoms.  

In regards to social impairment, the Veteran has consistently reported an inability to maintain an effective relationship with people outside his immediate family.  He has discussed his frequent periods of road rage and the desire to isolate from others, to include not attending major family functions with his wife.  In discussing his social relationships with co-workers prior to his retirement, the Veteran and his spouse reported that the Veteran has consistently had verbal altercations with others, and has had thoughts of those altercations escalating to physical fights.  As the Veteran testified, if he had not left his employment in 2011, he believed he would have had a physical confrontation with a new supervisor.    

Based on the foregoing, the Board resolves doubt in the Veteran's favor and finds that the Veteran's PTSD symptomatology prior to February 3, 2014 more nearly approximates the criteria contemplated by a 50 percent rating.  

Turning to the next question, however, the Board finds that a rating greater than 50 percent for the time period prior to February 3, 2014 is not warranted as the evidence shows that the Veteran's PTSD symptoms were not so severe as to justify the assignment of a 70 percent disability.  

In this regard, the Board observes that despite his occupational challenges, the Veteran was able to work as a welder for over 16 years at the same company before retiring, without missing any days of work because of his PTSD symptoms.  Although he has stated that he felt the desire to hurt his co-workers and future supervisor prior to retirement, the evidence reveals that he did not do so.  Rather, he took himself out of situations that could potentially become dangerous.  By controlling his impulses towards his fellow employees and establishing a relationship with his former employers such that he was able to maintain his employment despite his PTSD symptoms reflects insight and judgment on the Veteran's part that is higher than that contemplated in the assignment of the 70 percent rating criteria.  

In terms of his social impairment, the Board observes that while the Veteran experienced social challenges with his co-workers (as mentioned above), neighbors and other drivers, he has maintained his marriage to his current spouse for over 18 years (knowing her for 28 years).  See BVA hearing transcript.  Additionally, the record shows that the Veteran had a good relationship with his siblings prior to February 3, 2014; and that he had relationships with his two children from his first marriage.  

Lastly, the Board observes the December 2009 VA examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and an intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  This conclusion does not approximate the criteria for a 70 percent evaluation.  
	

Increased rating in excess of 70 percent from 02/03/2014

In granting the Veteran an increased rating from 30 percent to 70 percent, the RO relied heavily on the February 2014 VA examination report and the April 2014 private psychological evaluation.  The RO assigned a 70 percent rating based up symptoms of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; difficulty in adapting to a work-like setting; difficulty in adapting to stressful circumstances; impaired impulse control; an inability to establish and maintain effective relationships; difficulty in establishing and maintaining effective work and social relationships and experiencing a depressed mood

Given the Veteran's persistent difficulties in his work environment and acknowledgments of thoughts of harming others, in addition to the other symptomatology noted above, the Board finds that while a 70 percent evaluation may be appropriate, entitlement to a schedular 100 percent disability is not indicated  

In this regard, the Board observes (as mentioned previously) that the Veteran does in fact maintain meaningful relationships with family, particularly his wife.  Despite the Veteran's PTSD symptomatology, the Veteran and his spouse have been married for 18 years.  The Veteran's ability to value the relationship with his spouse and some other family members reveals that he has some insight and has been able to control his emotional- impulses, works through difficult situations and recognizes the importance of maintaining his marital relationship, functioning on the Veteran's part that is higher than the social impairment contemplated by a 100 percent disability rating.  The Veteran has also exhibited insight in recognizing such things as his dislike of being in crowded places such that he simply tries not to put himself in those situations.  Lastly, the Board observes that while the Veteran has stated that during his employment, he had difficulty with other employees such that he had to be separated from them presumably because he would argue with them and potentially want to hurt them.  However, as mentioned previously, he never did.  There is no indication in the record that the Veteran has actually physically harmed anyone, again reflecting insight and judgment higher than that of the 100 percent rating criteria.  Thus, a disability rating in excess of 70 percent for PTSD is not warranted.  

In making this determination, the Board acknowledges the GAF score range of 28 to 30 assigned by the Veteran's treating Counselor in his April 2014 evaluation.  Such scores reflect behavior that are considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  The Board finds that these scores are simply not commensurate with the symptoms described by the Veteran and observed by his examining and treating physicians.  Therefore, the Board has assigned little if any probative weight to the GAF scores of 28 to 30 in determining the appropriate rating for the Veteran's PTSD, and finds that they do not warrant the assignment of a 100 percent disability rating.

In terms of evaluating the Veteran's service-connected PTSD on an extraschedular basis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.     

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD symptoms have been so severe since February 3, 2014 as to warrant the assignment of a 100 percent schedular disability rating.  Therefore, a disability rating in excess of 70 percent from February 3, 2014 is denied.  



Merits of TDIU claim

Lastly, the Board must consider whether the Veteran is entitled to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability, provided that the Veteran  has one service connected disability rated at 60 percent or higher; or two or more service connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Turning to the schedular criteria, the Board observes that starting on February 3, 2014, the Veteran was service-connected for PTSD at a disability rate of 70 percent.  Therefore, from February 2014 the minimum schedular threshold requirement (of a single disability rating of 60 percent or more or combined rating of 70 percent) to be considered for a TDIU has been satisfied.  38 C.F.R. 4.16(a).  

In addition to the foregoing, during his most recent VA examination in December 2016, the Veteran's VA examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Given that conclusion, together with the testimony describing the Veteran's symptoms in what is apparently the more typical work setting in his line of business, the Board finds it reasonable to conclude that the Veteran's PTSD renders the Veteran unable to secure or follow a substantially gainful occupation as to warrant entitlement to TDIU benefits.   


ORDER

An initial increased rating of 50 percent prior to February 3, 2014 is granted.

An initial increased rating in excess of 70 percent from February 3, 2014 is denied.

A total rating based upon individual unemployability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


